DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1,8), 2, 3, 4, 5, 7, 9, 10, 11, 12, 13, (15, 22), 16, 17, 18, 19, 21, 23, 24, 25, 26, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16,17, 18, 20, 21, 22, 23. 24 of app 16/224,719 (now is US patent US 11024086 B2) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claims (1, 8) are determined to be obvious in light of claim 1 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claims 1, 8
16/224,719 claim 1
1. A method for displaying virtual content in a 3D spatial environment, the method comprising: receiving, from an application, a request to display a virtual content in a 3D spatial environment; creating a prism, wherein the prism is a volume of space configured to bound the virtual content inside a boundary of the prism, 
1. A method for displaying virtual content in a 3D spatial environment, the method comprising: receiving, from an application, a request to display a virtual content in a 3D spatial environment; creating a first prism, wherein the first prism is a 3D volume of space configured to provide an outer boundary for the display of the virtual content therein; 


the prism having pre-programmed key-values callable by the application for managing the display of the virtual content by the application; 

receiving the virtual content from the application; and rendering the virtual content inside the boundaries of the prism.
receiving the virtual content from the application; rendering the virtual content inside the boundaries of the first prism; associating the first prism to an object in the 3D spatial environment;
8. The method of claim 1, further comprising:
creating a second prism different from the prism, wherein the second prism is a 3D volume of space configured to provide an outer boundary for the display of a second virtual content therein; and
the application rendering the second virtual content into the second prism.
creating a second prism wherein the second prism is a 3D volume of space configured to provide an outer boundary for the display of the virtual content therein; and associating the first and second prisms as respective parent and child nodes using a transform tree, such that when the parent node changes position, the child node changes position, and when the child node changes position, the parent node does not change position.


Claim 2 is determined to be obvious in light of claim 2 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claims 2
16/224,719 claim 2
2. The method of claim 1, wherein boundaries of the prism are not displayed.
2. The method of claim 1, wherein respective boundaries of the first prism and second prism are not displayed.


Claim 3 is determined to be obvious in light of claim 3 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 3
16/224,719 claim 3
3. The method of claim 1, wherein the 3D spatial environment is a physical real world environment of a user.
3. The method of claim 1, wherein the 3D spatial environment is a physical real world environment of a user.


Claim 4 is determined to be obvious in light of claim 4of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 4
16/224,719 claim 4
4. The method of claim 1, wherein the prism is created automatically having a set of functionalities.
4. The method of claim 1, wherein the prism is created automatically having a set of functionalities.


Claim 5 is determined to be obvious in light of claim 5 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 5
16/224,719 claim 5
5. The method of claim 1, further comprising: associating the prism to an object in the 3D spatial environment.
5. The method of claim 4, wherein the set of functionalities comprises an association between the prism to the object in the 3D spatial environment.


Claim 7 is determined to be obvious in light of claim 6 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 7
16/224,719 claim 6
7. The method of claim 6, wherein the set of functionalities further comprises one or more of: a minimum size allowed for the prism; maximum size allowed for the prism; and an aspect ratio for resizing the prism.
6. The method of claim 4, wherein the set of functionalities comprises one or more of a minimum size allowed for the prism, maximum size allowed for the prism, and an aspect ratio for resizing the prism.


Claim 9 is determined to be obvious in light of claim 8 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 9
16/224,719 claim 8
9. The method of claim 8, wherein the prism and the second prism do not overlap with each other.
8. The method of claim 7, wherein the prism does not overlap with other prisms in the 3D spatial environment.


Claim 10 is determined to be obvious in light of claim 9 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 10
16/224,719 claim 9
10. The method of claim 1, wherein the prism is placed in context to an object in the 3D spatial environment.
9. The method of claim 1, wherein the prism is placed in context to an object in the 3D spatial environment.


Claim 11 is determined to be obvious in light of claim 10 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 11
16/224,719 claim 10
11. The method of claim 10, wherein the object is a user of an augmented reality device.
10. The method of claim 9, wherein the object is a user of an augmented reality device.


Claim 12 is determined to be obvious in light of claim 11 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 12
16/224,719 claim 11
12. The method of claim 1, wherein the prism comprises: one or more universal features; one or more application-specific features; and wherein the one or more universal features and the one or more application specific features are selected from a list of pre-approved options.
11. The method of claim 1, wherein the prism comprises: one or more universal features; one or more application-specific features; and wherein the one or more universal features and the one or more application-specific features are selected from a list of pre-approved options.


Claim 13 is determined to be obvious in light of claim 12 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 13
16/224,719 claim 12
13. The method of claim 12, wherein the one or more universal features ensure different applications interact in a consistent manner with one another.
12. The method of claim 11, wherein the one or more universal features ensure different applications interact in a consistent manner with one another.


Claims 15, 22 is determined to be obvious in light of claim 13 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claims 15, 22
16/224,719 claim 13
15. A display system for displaying virtual content in a 3D spatial environment, the display
system comprising:
an augmented reality head-mounted display system; and
one or more modules for processing data, wherein the one or more modules are stored in one or more memory, the one or more modules configured to perform the following process:

receiving, from an application, a request to display a virtual content in a 3D spatial environment, creating a prism, wherein the prism is a volume of space configured to bound the virtual content inside a boundary of the prism, 

13. A display system for displaying virtual content in a 3D spatial environment, the display system comprising: an augmented reality head-mounted display system; and one or more modules for processing data, wherein the one or more modules are stored in one or more memory, the one or more modules configured to perform: receiving, from an application, a request to display a virtual content in a 3D spatial environment, creating a first prism, wherein the first prism is a 3D volume of space configured to provide an outer boundary for the display of the virtual content therein, 
the prism having pre-programmed key-values callable by the application for managing the display of the virtual content by the application

receiving the virtual content from the application, and rendering the virtual content inside the boundaries of the prism.
receiving the virtual content from the application, rendering the virtual content inside the boundaries of the first prism, associating the first prism to an object in the 3D spatial environment,
22. The display system of claim 15, wherein the process further comprises:
creating a second prism different from the prism, wherein the second prism is a 3D volume of space configured to provide an outer boundary for the display of a second virtual content therein; and
the application rendering the second virtual content into the second prism.
creating a second prism wherein the second prism is a 3D volume of space configured to provide an outer boundary for the display of the virtual content therein, and associating the first and second prisms as respective parent and child nodes using a transform tree, such that when the parent node changes position, the child node changes position, and when the child node changes position, the parent node does not change position.


Claim 16 is determined to be obvious in light of claim 14 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 16
16/224,719 claim 14
16. The display system of claim 15, wherein boundaries of the prism are not displayed.
14. The display system of claim 13, wherein respective boundaries of the first prism and second prism are not displayed.


Claim 17 is determined to be obvious in light of claim 15 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 17
16/224,719 claim 15
17. The display system of claim 15, wherein the 3D spatial environment is a physical real world environment of a user.
15. The display system of claim 13, wherein the 3D spatial environment is a physical real world environment of a user.


Claim 18 is determined to be obvious in light of claim 16 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 18
16/224,719 claim 16
18. The display system of claim 15, wherein the prism is created automatically having a set of functionalities.
16. The display system of claim 13, wherein the first prism is created automatically having a set of functionalities.


Claim 19 is determined to be obvious in light of claim 17 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 19
16/224,719 claim 17
19. The display system of claim 15, wherein the process further comprises:
associating the prism to an object in the 3D spatial environment.
17. The display system of claim 16, wherein the set of functionalities comprises an association between the first prism to the object in the 3D spatial environment.


Claim 21 is determined to be obvious in light of claim 18 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 21
16/224,719 claim 18
21. The display system of claim 20, wherein the set of functionalities further comprises one or more of: a minimum size allowed for the prism; maximum size allowed for the prism; and an
aspect ratio for resizing the prism.
18. The display system of claim 16, wherein the set of functionalities comprises one or more of a minimum size allowed for the first prism, maximum size allowed for the first prism, and an aspect ratio for resizing the first prism.


Claim 23 is determined to be obvious in light of claim 20 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 23
16/224,719 claim 20
23. The display system of claim 22, wherein the prism and the second prism do not overlap with each other.
20. The display system of claim 19, wherein the first prism does not overlap with other prisms in the 3D spatial environment.


Claim 24 is determined to be obvious in light of claim 21 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 24
16/224,719 claim 21
24. The display system of claim 15, wherein the prism is placed in context to an object in the 3D spatial environment.
21. The display system of claim 13, wherein the first prism is placed in context to an object in the 3D spatial environment.


Claim 25 is determined to be obvious in light of claim 22 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 25
16/224,719 claim 22
25. The display system of claim 24, wherein the object is a user of an augmented reality device.
22. The display system of claim 21, wherein the object is a user of an augmented reality device.


Claim 26 is determined to be obvious in light of claim 23 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 26
16/224,719 claim 23
26. The display system of claim 15, wherein the prism comprises:
one or more universal features;
one or more application-specific features; and wherein the one or more universal features and the one or more application specific features are selected from a list of pre-approved options.
23. The display system of claim 13, wherein the first prism comprises: one or more universal features; one or more application-specific features; and wherein the one or more universal features and the one or more application-specific features are selected from a list of pre-approved options.


Claim 27 is determined to be obvious in light of claim 24 of 16/224,719 (now is US patent US 11024086 B2) based on reasons below for having similar limitations.
Instant application claim 27
16/224,719 claim 24
27. The display system of claim 26, wherein the one or more universal features ensure different applications interact in a consistent manner with one another.
24. The display system of claim 23, wherein the one or more universal features ensure different applications interact in a consistent manner with one another.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 10, 14, 15, 17-20, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 20180365897 A1, hereinafter Pahud), in view of Harms eta al. (US 20170054569 A1, hereinafter Harms), further in view of Wade et al. (“A Gaze-Contingent Adaptive Virtual Reality Driving Environment for Intervention in Individuals with Autism Spectrum Disorders”, 2016, hereinafter Wade)

Regarding Claim 15, Pahud teaches a display system for displaying virtual content in a 3D spatial environment, the display system comprising: an augmented reality head-mounted display system (Pahud, Fig. 1, computing environment, Paragraph [0019], head-mounted display (HMD) devices or HMDs, can be equipped with one or more optical input devices (e.g. a camera) to enable accumulation of three-dimensional data; the virtual representations according to spatial illumination and relationships; Paragraph [0005], “a head-mounted display (HMD) device worn by a user, can scan a physical environment”):
 and one or more modules for processing data (Pahud, Paragraph [0027], the data source 150 stores a shared collection of datasets that can be interpreted, analyzed, and/or processed by the user devices), 
wherein the one or more modules are stored in one or more memory (Pahud, FIg. 4, Element 424 Memory. Paragraph [0027], the data source 150 stores a shared collection of datasets that can be interpreted, analyzed, and/or processed by the user devices), the one or more modules configured to perform the following process: receiving, from an application, a request to display a virtual content in a 3D spatial environment (Pahud, Paragraph [0005], [0028], [0029], providing for display, and/or displaying 3D views, processing computer-executable instructions, storing computer-executable instructions and visual data, communicating with server 140 and/or other HMD's, requesting and receiving collaborative views from other HMDs; the functions performed by components of system 200 can be associated with one or more HMD applications; the three-dimensional datasets can include detected physical properties associated with the physical environment at the first location, for example geometric, dimensional, spatial-relation), [[ creating a prism, wherein the prism is a volume of space configured to bound the virtual content inside a boundary of the prism, the prism having pre-programmed key-values callable by the application for managing the display of the virtual content by the application ]] receiving the virtual content from the application (Pahud, Paragraph [0007], [0029], “applications, services, or routines can operate on one or more user devices” “the stored three-dimensional datasets can be received and/or retrieved by the HMD, such that any number or combination of virtual representations of physical objects can be viewed”), and rendering the virtual content inside the boundaries of the prism (Pahud, Paragraph [0005], [0044], rendering for display a virtual representation of the source environment based on the collection of three-dimensional datasets, which is configured to position the viewed physical object 342 correctly within the virtual environment 305', such that the physical object 342 does not intersect any boundaries of the virtual environment).
Pahud does not explicitly disclose but Harms teaches creating a prism, wherein the prism is a volume of space configured to bound the virtual content inside a boundary of the prism (Harms, Paragraph [0045], The shape of the interactive region may have a template shape <read on prism>, such as a cuboid (e.g., interactive region 320), a cylinder (e.g., interactive region 350 in FIG. 38), a polyhedron, a polytope, a sphere, an ellipsoid, a volume bounded by a mesh, a surface area, or any other shape) , the prism having pre-programmed [[ key-]] values callable by the application for managing the display of the virtual content by the application (Harms, Paragraph [0022], data store 140 may store data about an application progrannning interface (API) that corresponds to one or more connected devices 130 or one or more software applications configured to run on one or more connected devices).
Harms and Pahud are analogous since both of them are dealing with display virtual object in the augmented reality environment. Pahud provided a way of process virtual objects in the augmented reality environment by identify the virtual object within the virtual world. Harms provided a way of automatically identify virtual object within volume that is bounded in shape in the virtual world. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate creating virtual shape taught by Harms into modified invention of Pahud such that system will be able to create shape bounded in virtual world in order for system to properly identify the virtual object from within for easy identifying and process virtual objects in the augmented reality environment.
But the combination does not explicitly disclose key-values callable by the application.
However, Wade teaches creating a prism, wherein the prism is a volume of space configured to bound the virtual content inside a boundary of the prism (Wade, Page 3:14-3:15, “Fig. 7.  identifies the typical choice of ROIs by trial category. In a few cases, multiple virtual objects constituted the same ROI. Bounding boxes around two ROIs <read on prism> in a turning-related trial”)
the prism having pre-programmed key-values callable by the application for managing the display of the virtual content by the application (Wade, Page 3:15, We developed an algorithm that performed the desired FD calculation (Algorithm 1). This algorithm utilized a hashtable data structure to store key-value pairs in which the keys were identifiers for specific ROIs, and the values were the FDs for the associated ROIs in seconds. ROI was defined as a the set of extents of a bounding box around the ROI (see Figure 7). A transformation transform points in the virtual environment to coordinates on the screen; Unity’s API provided such a transformation).
Wade and Pahud are analogous since both of them are dealing with display virtual object in the augmented reality environment. Pahud provided a way of process virtual objects in the augmented reality environment by identify the virtual object within the virtual world. Wade provided a way of identify virtual object within volume that is bounded in shape in the virtual world and represent the object by using hash-table to store the key-value pairs when processed by API. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate creating virtual shape taught by Wade into modified invention of Pahud such that system will be able to create shape bounded in virtual world in order for system to properly identify the virtual object and by using the hash table to store key-value pairs to store the object which will be easy for API to access the object which increase the efficiency of the process when dealing with virtual objects in the augmented reality environment.

Regarding Claim 17, The combination of Pahud, Harms and Wade teaches the invention in claim 15.
The combination further teaches wherein the 3D spatial environment is a physical real world environment of a user (Pahud, Paragraph [0006], the HMD can scan one or more physical objects at the second location to generate at least a second collection of three-dimensional datasets that corresponds to at least a first physical object at the second location. the HMD can enable a user to view one or more virtual representations of physical objects within the virtual representation of the source environment)).

Regarding Claim 18, The combination of Pahud, Harms and Wade teaches the invention in claim 15.
The combination further teaches wherein the prism is created automatically having a set of functionalities (Harms, Paragraph [0066], particular interactive regions, predetermined events, or event conditions may be automatically prioritized by an interactive region monitoring system based on a monitoring load).
As explained in rejection of claim 15, the obviousness for combining of bounding box automatically monitoring of Harms into Pahud is provided above.

Regarding Claim 19, The combination of Pahud, Harms and Wade teaches the invention in claim 15.
The combination further teaches wherein the process further comprises: associating the prism to an object in the 3D spatial environment (Harms, Paragraph [0032], [0042], [0052], “capture an image of the region of overlap between interactive region 320 and interactive region 350, and that image may be used to monitor both region 320 and region 350” ”an interactive region monitoring system may enhance a physical object or surface in an environment” “an interactive region may be defined by a three-dimensional shape”).
As explained in rejection of claim 15, the obviousness for combining of identify objects using bounding box of Harms into Pahud is provided above.

Regarding Claim 20, The combination of Pahud, Harms and Wade teaches the invention in claim 19.
The combination further teaches wherein the prism is created automatically having a set of functionalities (Harms, Paragraph [0066], particular interactive regions, predetermined events, or event conditions may be automatically prioritized by an interactive region monitoring system based on a monitoring load). and the set of functionalities comprises an association between the prism and the object in the 3D spatial environment (Harms, Paragraph [0032], [0042], [0052], “capture an image of the region of overlap between interactive region 320 and interactive region 350, and that image may be used to monitor both region 320 and region 350” ”an interactive region monitoring system may enhance a physical object or surface in an environment” “an interactive region may be defined by a three-dimensional shape”).
As explained in rejection of claim 15, the obviousness for combining of identify objects using bounding box of Harms into Pahud is provided above.

Regarding Claim 24, The combination of Pahud, Harms and Wade teaches the invention in claim 15.
The combination further teaches wherein the prism is placed in context to an object in the 3D spatial environment (Harms, Fig. 3A, Element 330 region <prism> is placed in context to an object oven in the 3D augmented spatial environment).
As explained in rejection of claim 15, the obviousness for combining of identify objects using bounding box of Harms into Pahud is provided above.

Regarding Claim 28, The combination of Pahud, Harms and Wade teaches the invention in claim 15.
The combination further teaches wherein the prism occupies less than an entire user's landscape being displayed to the user (Pahud, Paragraph [0021], segment the scanned environment to generate one or more virtual objects that together represent a portion or entirety of the scanned environment. A user can then specify, via a first HMD, one or more virtual objects from the scanned environment to share with a second HMD ( e.g., of another user).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 15 but as a method and the combination of combination of Pahud, Harms and Wade teaches all the limitations as of Claim 15. Therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 20 and therefore is rejected under the same rationale.

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 24 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 28 and therefore is rejected under the same rationale.


Claim 2, 8, 9, 11, 16, 22, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 20180365897 A1, hereinafter Pahud), in view of Harms eta al. (US 20170054569 A1, hereinafter Harms), further in view of Wade et al. (“A Gaze-Contingent Adaptive Virtual Reality Driving Environment for Intervention in Individuals with Autism Spectrum Disorders”, 2016, hereinafter Wade) as applied to Claims 1, 15 above respectively, and further in view of Wang et al. (US 20190043259 A1, hereinafter Wang) 
Regarding Claim 16, The combination of Pahud, Harms and Wade teaches the invention in claim 15.
The combination does not explicitly disclose but Wang teaches wherein boundaries of the prism are not displayed (Wang, Paragraph [0057], the boundaries of the virtual bounded areas are nominally hidden from the user).
Wang and Pahud are analogous since both of them are dealing with display virtual object in the augmented reality environment. Pahud provided a way of process virtual objects in the augmented reality environment by identify the virtual object within the virtual world. Wang provided a way of providing system to choose display or not to display the outer boundary for the virtual contents when preparing the objects in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate creating outer boundary taught by Wang into modified invention of Pahud such that system will be able to choose to display or not display uter boundary for the virtual content to see in the augmented reality environment in order increase the flexibily of the system.

Regarding Claim 22, The combination of Pahud, Harms and Wade teaches the invention in claim 15.
The combination further teaches the application rendering the virtual content into the prism (Pahud, Paragraph [0005], [0044], rendering for display a virtual representation of the source environment based on the collection of three-dimensional datasets, which is configured to position the viewed physical object 342 correctly within the virtual environment 305', such that the physical object 342 does not intersect any boundaries of the virtual environment)
The combination does not explicitly disclose but Wang teaches wherein the process further comprises: creating a second prism different from the prism, wherein the second prism is a 3D volume of space configured to provide an outer boundary for the display of a second virtual content therein (Wang, Fig. 7, Step 706, Paragraph [0051],  Receive outer boundary data for virtual bounded volume; the modified outer boundary data is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area; controller at the floor of the local environment for selecting and repositioning at least one of the initial boundary points generated at block 706 ( e.g., at least one of the first set of initial boundary points 508-512 or at least one of the second set of initial boundary points 602-608));
 Wang and Pahud are analogous since both of them are dealing with display virtual object in the augmented reality environment. Pahud provided a way of process virtual objects in the augmented reality environment by identify the virtual object within the virtual world. Wang provided a way of providing the outer boundary for the virtual contents when preparing the objects to display in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate creating outer boundary taught by Wang into modified invention of Pahud such that system will be able to create outer boundary for the virtual content to see in the augmented reality environment in order to automatically estimate and create obstruction-free virtual content for user to see.

Regarding Claim 23, The combination of Pahud, Harms, Wade and Wang teaches the invention in claim 22.
The combination further teaches wherein the prism and the second prism do not overlap with each other (Harms, Fig. 4, interactive region 420 contains within it several interactive regions 420a, 420b, 420c, 420d, 420e which are different region <prism> in the augmented reality 3D environment and not overlap with each other).
As explained in rejection of claim 15, the obviousness for combining of identify objects using bounding box of Harms into Pahud is provided above.

Regarding Claim 25, The combination of Pahud, Harms and Wade teaches the invention in claim 24.
The combination does not explicitly disclose but Wang teaches wherein the object is a user of an augmented reality device (Wang, Fig. 1, the user wearing the HMD is the object in the augmented reality environment 112; Paragraph [0018], the relative pose of the electronic device may be used to support augmented reality (AR) functionality).
Wang and Pahud are analogous since both of them are dealing with display virtual object in the augmented reality environment. Pahud provided a way of process virtual objects in the augmented reality environment by identify the virtual object within the virtual world. Wang provided a way of providing system to preparing object include user of an augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using object as user taught by Wang into modified invention of Pahud such that system will be able to user as an object which is most common object to use in the augmented reality in order to create more vivid experience for user to user the augmented reality device.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 22 and therefore is rejected under the same rationale.

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 23 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 25 and therefore is rejected under the same rationale.

Claims 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 20180365897 A1, hereinafter Pahud), in view of Harms eta al. (US 20170054569 A1, hereinafter Harms), further in view of Wade et al. (“A Gaze-Contingent Adaptive Virtual Reality Driving Environment for Intervention in Individuals with Autism Spectrum Disorders”, 2016, hereinafter Wade) as applied to Claims 1, 15 above respectively, and further in view of Faaborg et al. (US 20170256096 A1, hereinafter Faaborg)

Regarding Claim 21, The combination of Pahud, Harms and Wade teaches the invention in claim 20.
The combination does not explicitly disclose but Faaborg teaches wherein the set of functionalities further comprises one or more of: a minimum size allowed for the prism;  maximum size allowed for the prism;  and an aspect ratio for resizing the prism (Faaborg, Paragraph [0021], [0022], determining a region or area for display of a window in which to launch the requested video streaming application, Numerous other drop target areas <read on prism> may be identified throughout the 3D model; size, area, orientation, surface texture and the like, may be associated with each of the drop target areas; window 171 may be made based on, for example, a planarity, or flatness, of the first drop target 161, a size of the first drop target 161 and/or and area of the first drop target 161 and/or a shape of the first drop target 161 and/or aspect ratio (i.e., a ratio of length to width) of the area of the first drop target 161). 
 Faaborg and Pahud are analogous since both of them are dealing with display virtual object in the augmented reality environment. Pahud provided a way of process virtual objects in the augmented reality environment by identify the virtual object within the virtual world. Faaborg provided a way of adjust the size of the designated region based on aspect ratio when dealing with the virtual content in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate resizing of region taught by Faaborg into modified invention of Pahud such that system will be able to dynamically change the size based on aspect ratio for designated region of focus when dealing with object in the augmented reality environment in order to create best viewing experience for user in the augmented reality environment.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 21 and therefore is rejected under the same rationale.

Claims 12-13, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 20180365897 A1, hereinafter Pahud), in view of Harms eta al. (US 20170054569 A1, hereinafter Harms), further in view of Wade et al. (“A Gaze-Contingent Adaptive Virtual Reality Driving Environment for Intervention in Individuals with Autism Spectrum Disorders”, 2016, hereinafter Wade) as applied to Claims 1, 15 above respectively, and further in view of Ofek et al. (US 20140267228 A1, hereinafter Ofek)

Regarding Claim 26, The combination of Pahud, Harms and Wade teaches the invention in claim 15.
The combination does not explicitly disclose but Ofek teaches wherein the prism comprises: one or more universal features; one or more application-specific features;  and  wherein the one or more universal features and the one or more application-  specific features are selected from a list of pre-approved options (Ofek, Paragraph [0045)-[0048], [0053)-[0058], [0059], [0066], detecting a larger number of different types of features in the scene; mapping different constraints associated with common features from different applications]
Ofek and Pahud are analogous since both of them are dealing with display virtual object in the augmented reality environment. Pahud provided a way of process virtual objects in the augmented reality environment by identify the virtual object within the virtual world. Ofek provided a way of common features for different applications during the AR data mapping. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate common features of virtual object rendering taught by Ofek into modified invention of Pahud such that system will be able to integrate the sharing characteristics between different applications for virtual content within a real space in better and contextually meaningful way.

Regarding Claim 27, The combination of Pahud, Harms, Wade and Ofek teaches the invention in claim 26.
The combination further teaches wherein the one or more universal features ensure different applications interact in a consistent manner with one another (Ofek, Paragraph [0045]-[0048[, [0053]-[0058], [0059], [0066], detecting a larger number of different types of features in the scene; different constraints associated with common features from different devices).

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 26 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 27 and therefore is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150163345 A1	Smartphone-based methods and systems
US 9,734,633 B2		Virtual environment generating system
US 20140195988 A1	Operating environment comprising multiple client devices, multiple displays, multiple users, and gestural control

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619